Citation Nr: 0011123	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-05 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a left 
heel fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1997 
rating decision of the Buffalo, New York Regional Office (RO) 
which denied a compensable evaluation for service-connected 
left heel fracture residuals.  The veteran filed a timely 
notice of disagreement and the zero percent rating for the 
left heel disability was increased to 10 percent by a 
November 1999 rating decision.


FINDING OF FACT

Residuals of a left heel fracture are manifested by 
occasional flare-ups of pain with indications of left heel 
tenderness and altered sensation about the right great toe; 
the veteran retains full function of the left foot and 
reports good results with orthotics.  


CONCLUSION OF LAW

An increased rating for residuals of a fracture of the left 
heel is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a 
(Diagnostic Code 5284) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected left heel 
disorder.  He maintains, in essence, that the currently 
assigned 10 percent evaluation does not adequately reflect 
the severity of his disability.  


Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Id.  

The veteran's service-connected foot disability has been 
evaluated in accordance with Diagnostic Code 5284.  This code 
provides for a 10 percent evaluation for moderate residuals 
of foot injuries.  A 20 percent evaluation requires 
moderately severe residuals.  A 30 percent evaluation 
requires severe residuals.  A 40 percent evaluation requires 
that the residuals be so severe as to result in actual loss 
of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim for 
an increased rating, the history of the disability should be 
considered, see 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), but it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA outpatient clinic records dated in October 1996 reflect 
that the appellant sought treatment for a painful left heel 
upon weightbearing, and indicated that he had had to effect a 
gait change to accommodate the left foot.  In August 1997, it 
was noted that the left heel was tender to palpation, and 
that there was a callous of the lateral arch.  X-rays of the 
left foot were ordered to rule out calcaneal spurs.  The 
results of 

the radiological studies revealed no posterior plantar 
calcaneal spurring when he was followed up in the podiatry 
clinic the following month.  It was noted that the veteran 
was using a cream for the left heel, and was taking Tylenol.  
An impression of bilateral flexible cavus foot with left 
ankle trauma was rendered.  Biofoam casting was recommended 
at that time.

The veteran was afforded a VA examination of the left heel 
for compensation purposes in January 1998.  He provided a 
history of treatment for left heel fracture as the result of 
a fall from a building in 1973, with delayed onset of 
intermittent symptomatology, including pain and swelling.  
The appellant related that he continued to have intermittent 
flare-ups of symptoms, and that he had been wearing a left 
shoe insert for the previous three months with good results.  

On physical examination, it was reported that the veteran did 
not have an antalgic gait.  There was no anatomical or 
functional defect of the left foot, or evidence of flat feet.  
No crepitus of the left heel was elicited and no swelling or 
redness was observed.  The appellant was found to have good 
range of motion with plantar flexion from zero to 45 degrees, 
and dorsiflexion from zero to 10 degrees.  Deep tendon 
reflexes were 2+.  It was noted, however, that there was some 
decreased sensation on the medial border of the great toe.  
The examiner stated that factors such as weakened motion, 
incoordination, or fatigability could not be further 
quantified in terms of additional loss of range of motion 
without prolonged, provocative testing.  It was added, 
however, that with flare-ups it was likely that range of 
motion would be further restricted, but it was not possible 
to accurately estimate the additional loss of range of motion 
without examining the veteran at that time.  An impression of 
fracture of the left calcaneus bone with occasional flare-ups 
in the left heel was rendered.  

The appellant was subsequently evaluated in February 1998 and 
stated that ankle and foot pain were under control with the 
use of orthotics and that he was doing well.  He related that 
a callous of the left foot was growing more slowly and that 
he could tell that weight was being distributed more evenly.


The record reflects that the appellant experiences occasional 
flare-ups of left heel pain, and some other foot 
symptomatology, including tenderness of the heel and 
decreased sensation on the medial border of the great toe.  
Callus formation has also been observed.  The Board observes, 
however, that the veteran has received orthotic treatment of 
late which he reports has significantly alleviated his 
symptoms.  On VA examination in January 1998, it was reported 
that he had had good results with the use of a left foot 
insert.  While the examiner suggested that there were 
indications of weakened motion, incoordination or 
fatigability, and that flare-ups of pain would tend to 
restrict range of motion, the Board observes that no evidence 
of any significantly abnormal findings in appearance of the 
foot or function thereof was reported at that time, or later 
when the veteran sought VA treatment.  There is no evidence 
of calcaneal spurring on X-ray.  The Board thus finds that 
the appellant does not have problems with the left foot that 
amount to more than moderate residuals of foot injury on the 
whole.  By his own account in February 1998, he related that 
foot pain was under control and that he was doing well.  

While the appellant complained of pain on weightbearing in 
October 1996, and has been noted to have flare-ups of pain at 
times, the evidence does not persuade one that a higher 
rating is warranted on account of functional loss.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner indicated that increased problems 
occurred with flare-ups, but there is no indication that such 
problems would be tantamount to more than moderate 
disability.  The examination findings revealed nearly normal 
motion in the ankle, see 38 C.F.R. § 4.71, Plate II (1999), 
and the examiner specifically indicated that there was no 
functional defect found.  Additionally, the more recent 
record, prepared in February 1998, indicates that the foot 
pain was under control with use of the orthotics.  In short, 
while the veteran no doubt continues to have residual left 
heel symptomatology, including flare-ups of pain, his 
symptoms are not of such persistence or intensity that a 
rating higher than 10 percent should be awarded.  


Although the terms "moderate," "moderately severe," and 
"severe" as used in Diagnostic Code 5284 are not defined, 
consideration of other rating criteria used to evaluate foot 
disabilities, leads the Board to conclude that the veteran's 
disability is of the type contemplated by the term 
"moderate" in Diagnostic Code 5284.  For example, 
Diagnostic Code 5276 allows for a rating greater than 10 
percent for unilateral pes planus, but only when there is 
objective evidence of marked pronation or abduction, pain on 
manipulation and use accentuated, indications of swelling on 
use, or characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Also, a rating higher than 10 percent 
is warranted for pes cavus for unilateral disability, but 
only when all toes tend to dorsiflexion, there is limitation 
of dorsiflexion at the ankle to a right angle, there are 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  
By comparison, the veteran's problems do not approach such 
difficulties.  He experiences callus formation, but there has 
been no indication that he has multiple calluses, and it also 
appears that this problem is being alleviated by orthotics.  
In other words, he does not experience the type of problems 
contemplated by the overall regulatory scheme for rating foot 
disabilities that could be considered greater than 
"moderate" disability.  

As for the decreased sensation along the great toe, the Board 
notes that this neurologic debility is very limited in that 
it does not affect motion or strength--only sensation is 
affected, and even then only in a very small area.  
Consequently, even with consideration of the rating criteria 
in 38 C.F.R. § 4.124a (1999), the Board finds that a 
compensable rating would not be warranted for this 
impairment.  38 C.F.R. § 4.124a, Diagnostic Code 8522 (1999) 
(mild incomplete paralysis, neuritis, or neuralgia of the 
musculocutaneous nerve is not compensably disabling).  As a 
result, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating.



ORDER

An increased rating for residuals of a fracture of the left 
heel is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

